The plaintiff in error was convicted of the crime of transporting intoxicating liquor in the county court of Blaine county, and his punishment fixed at a fine of $50 and confinement in the county jail for a period of 30 days.
The appeal in this case was filed in this court on the 13th day of March, 1929. No briefs have been filed on behalf of plaintiff in error and no appearance was made for oral argument.
A careful examination of the record discloses that the evidence is sufficient to support the verdict of the jury.
No error being apparent depriving the appellant of any substantial right, the cause is affirmed.